Citation Nr: 0638727	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for gastroasophageal 
reflux disease (GERD) to include as secondary to service-
connected sinusitis.

2.  Entitlement to service connection for sleep apnea to 
include as secondary to service-connected sinusitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to September 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision by which the RO denied 
entitlement to the benefits sought herein.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from GERD.

2.  The veteran's sleep apnea is neither shown to be related 
to his active duty service nor is it shown to be the 
proximate result of a service-connected disability.

3.  The veteran's service-connected sinusitis is manifested 
by no more than five or six nonincapacitating episodes a year 
requiring antibiotics without headaches, pain, purulent 
discharge, or crusting.


CONCLUSIONS OF LAW

1.  The veteran's claimed GERD was neither incurred in or as 
a result of active duty service nor is it the proximate 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006).

2.  The veteran's sleep apnea was neither incurred in or as a 
result of active duty service nor is it the proximate result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6513 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a January 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims, 
and was effectively informed to submit any relevant evidence 
in his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The issues herein are 
denied, and no disability ratings or effective dates will be 
assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service private medical records.  The veteran has 
not pointed to any other relevant evidence that has not 
already been associated with the claims file.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Normally, under VCAA, VA is 
required to seek a medical opinion to assist claimants in 
establishing claims for VA benefits.  38 U.S.C.A. § 5103A(d).  
An examination relating to the increased rating claim has 
been afforded.  A medical opinion, however, need only be 
obtained if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  There is no need for a medical 
examination regarding GERD, as there is no current evidence 
of that disorder.  Id.  With respect to sleep apnea, there is 
no evidence that is related to service or a service-connected 
disability.  In such a situation, medical examinations need 
not be provided.  Id.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(c)(4). 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 
U.S.C. § 1131 requires the existence of a present disability 
for VA compensation purposes).

GERD 

The service medical records make no mention of GERD or 
similar condition.  The post-service medical records make no 
mention of GERD.

In the absence of a presently shown disability, service 
connection cannot be granted.  38 C.F.R. § 3.303; Degmetich, 
supra.  It follows that because there is no indication of 
GERD, service connection for that disability cannot be 
granted.  Id.

The veteran might well believe that he suffers from GERD that 
is due to service or to his service-connected sinusitis.  The 
Board, however, cannot rely on any such assertions from the 
veteran, as he is not shown to be competent to render medical 
diagnoses and opinions upon which the Board may rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is absolutely no 
evidence of record tending to support his claim.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Sleep apnea

The service medical records are silent as to sleep apnea.  
However that disorder was diagnosed after service, and the 
veteran appears to have been suffering from it since at least 
2001.  The record, however, contains no information regarding 
the etiology of the veteran's sleep apnea.  The evidence 
contains no medical opinion of a nexus between sleep apnea 
and service, and there is no evidence of a link between sleep 
apnea and the veteran's service-connected sinusitis.  Thus, 
service connection for sleep apnea cannot be granted on 
either a direct or secondary basis.  38 C.F.R. §§ 3.303; 
3.310.

As explained above, the veteran appears to believe that his 
sleep apnea is related to his service-connected sinusitis.  
The Board, however, cannot credit his opinions because he is 
not shown to possess any relevant medical expertise.  
Espiritu, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is absolutely no 
competent medical evidence to support the claim.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected sinusitis has been rated by 
the RO under the provisions of Diagnostic Code 6513.  
38 C.F.R. § 4.97.  

Diagnostic Code 6513 provides the following levels of 
disability:

50%...sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

30 %...three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

10%...one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

0%...detected by X-ray only.

Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

38 C.F.R. § 4.97, Diagnostic Code 6513.

In May 2002, J. Riley, M.D., a private physician, noted 
chronic sinusitis and prescribed medication to alleviate 
symptoms.

In June 2002, S. Bailey, M.D., a private physician observed 
inflammation of the inferior turbinates with marked venous 
congestion and a septal deviation.  The diagnosis was of, in 
pertinent part, allergic rhinitis and chronic sinusitis.

On March 2003 VA nose and sinus examination, the examiner 
observed asymptomatic mild deviation of the nasal septum to 
both the right and the left sides with no significant nasal 
obstruction secondary to the septum.  The examiner noted that 
the veteran suffered from nondebilitating sinusitis requiring 
antibiotic therapy five or six times a year.  He also had 
nonallergic rhinitis with no nasal obstruction and no nasal 
polyps for about 20 years.  

The foregoing evidence militates against the assignment of a 
30 percent evaluation for sinusitis.  The veteran's 
disability has been explicitly characterized as 
nondebilitating, and incapacitating episodes have not been 
noted by any physician.  As well, the veteran's episodes of 
sinusitis have not been said to be characterized by 
headaches, pain, purulent discharge, or crusting.  Further, 
competent medical evidence indicates that the veteran has six 
or less episodes per year requiring antibiotic treatment.  
None of the criteria associated with a 30 percent evaluation 
have been met, and an evaluation in excess of 10 percent for 
the service-connected sinusitis is denied.  Id.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected sinusitis has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


